Case 1:21-cv-00153-MSM-PAS Document 1-2 Filed 04/06/21 Page 1 of 7 PageID #: 25




                               Exhibit 2
Case Number: PM-2021-00006
                  Case County
Filed in Providence/Bristol
                       PM
Submitted: 2/19/2021 4:30
                              Superior Court
                       1:21-cv-00153-MSM-PAS Document 1-2 Filed 04/06/21 Page 2 of 7 PageID #: 26
Envelope: 2969941
Reviewer: Jaiden H.




                     STATE OF RHODE ISLAND                                                                                     SUPERIOR COURT
                     PROVIDENCE, SC


                     PETER MUMMA,               in his capacity as   Chief
                     Executive Ofﬁcer and President 0f the
                     Board of Directors 0f Phoenix Houses of
                     New England,       Inc.,

                                 Petitioner,

                                                                             vvvvvvvvvvvvv




                     V.                                                                                                 C.A. N0. PM-202 1 -00006


                     PHOENIX HOUSES OF NEW
                     ENGLAND, INC.,
                                 Respondent.



                             ORDER APPOINTING PERMANENT NON-LIQUIDATING SPECIAL MASTER
                                                     ORDER APPROVIﬁPERATING PLAN
                                 The above-captioned matter came before the Honorable Brian                                  P. Stern   0n February   5,



                     2021, on the request for Appointment of a Permanent Non-Liquidating Special Master, and 0n


                     February 11, 2021, 0n the Court’s consideration of the Petitioner’s proposed Operating Plan


                     submitted to the Court [Envelope No.2 293 1 898] (the “Operating Plan”) and after hearings thereon,


                     it is    hereby:


                                                 ORDERED, ADJUDGED, AND DECREED THAT:

                                 1.     Jonathan N. Savage, Esq., 0f Shechtman Halperin Savage, LLP, 1080 Main                                 Street,


                     Pawtucket, Rhode Island,          is   hereby appointed as the Permanent Non-Liquidating Special Master

                     (“Special Master”) 0f Phoenix Houses of New England, Inc. (“Respondent”) for the duration of


                     the administration of the Operating Plan, with                          all   the   powers of a non-liquidating receiver pursuant

                     t0 Administrative         Order No. 2020-04;


                                 2.     A11 0f the acts, doings and disbursements of the Temporary Non-Liquidating


                     Special Master are hereby approved,             conﬁrmed and                        ratiﬁed;
Case Number: PM-2021-00006
                  Case County
Filed in Providence/Bristol
                       PM
Submitted: 2/19/2021 4:30
                              Superior Court
                       1:21-cv-00153-MSM-PAS Document 1-2 Filed 04/06/21 Page 3 of 7 PageID #: 27
Envelope: 2969941
Reviewer: Jaiden H.




                                3.       That said Special Master has already obtained a bond in the amount of $10,000 with


                     corporate surety thereon authorized t0 do business in the State 0f                  Rhode     Island conditioned that


                     the Special Master Will well and truly perform the duties of said ofﬁce, and such                   bond   shall   remain

                     in full force     and   effect until further order   0f the Court;


                                4.       That    this   permanent appointment Special Master             is   made    in succession t0 the


                     appointment of Temporary Non-Liquidating Special Master heretofore made by order of                                   this


                     Court, and the Permanent Special Master shall be vested with                 all   authority previously granted t0


                     the   Temporary Non-Liquidating Special Master;

                                5.       The Operating Plan submitted         to the Court in this matter is       hereby approved;


                                6.       The approved Operating Plan has         to the Court’s satisfaction addressed following:


                                        a.    Protocols for the Mastership Business to operate and pay                   its   debts as they


                                              become due     in the usual course    0f business during the duration of the Non-


                                              Liquidating Special Mastership proceedings;


                                        b.    Pre-petition debts; and


                                        c.    The Mastership Businesses’ operating plan                 to    successfully exit the      Non-

                                              Liquidating Special Mastership;


                                7.       In ﬁllﬁllment 0f the reporting requirements set forth in Rule 66 (e) 0f the R.I. Sup.


                     Ct. R. Civ. P.,         and Administrative Order N0. 2020-04, the Approved Operating Plan                        shall   be

                     updated through reports of the Special Master to the Superior Court 0n                      thirty (30)   day   intervals,


                     until    and unless the Court orders otherwise. Reports         shall   be noticed for hearing with notice t0            all



                     creditors       and claimants      in accord With the    same procedures applicable             to liquidating special


                     mastership proceedings;
Case Number: PM-2021-00006
                  Case County
Filed in Providence/Bristol
                       PM
Submitted: 2/19/2021 4:30
                              Superior Court
                       1:21-cv-00153-MSM-PAS Document 1-2 Filed 04/06/21 Page 4 of 7 PageID #: 28
Envelope: 2969941
Reviewer: Jaiden H.




                               8.          In addition, the Special Master shall ﬁle with the Court,           on or before     May   1   and

                     October    1    of each year, a Control Calendar Report.


                               9.          The Petitioner shall continue operating a Mastership Business 0n a day-to-day basis

                     in accordance with the            Approved Operating Plan and      shall not   make   expenditures and/or dispose


                     0f,   0r encumber, assets of the Non-Liquidating Mastership Estate outside the ordinary course 0f


                     business as established by the Approved Operating Plan, absent notice t0 and approval by the


                     Superior Court.


                               10.         The Non-Liquidating Special Master              shall    not have    any    liability   for    the


                     administration of the        Approved Operating     Plan;


                               11.         The Mastership Business      shall report t0 the Special        Master   at intervals   and in a

                     manner established by             the Special Master t0 ensure that the Mastership Business          is   operating in


                     accord With the approved Operating Plan;


                               12.         The Mastership Business      shall   be required t0 secure Court approval       after notice to


                     all   known     creditors   and claimants and a hearing thereon, through an amendment 0f the Approved

                     Operating Plan, for         all   expenditures and the disposal, sale 0r encumbrance 0f any assets outside


                     the normal course 0f Mastership Business operations established                 by the approved Operating        Plan;


                               13.         The Special Master, with notice       to the Superior Court, is authorized t0 take control


                     of day-to-day business operations t0 the extent necessary to ensure that actions are taken by the


                     Mastership Business are in compliance with the approved Operating Plan. In the event such action


                     is    necessary, the Special Master shall immediately petition the Superior Court for ﬁthher


                     instructions pursuant t0 Sections 5          and 6 of Administrative Order N0. 2020-04;

                               14.         The Special Master retains    the authority, with notice to the Superior Court, to take


                     control of      all   operations and assets of the Mastership Business if the Non-Liquidating Special
Case Number: PM-2021-00006
                  Case County
Filed in Providence/Bristol
                       PM
Submitted: 2/19/2021 4:30
                              Superior Court
                       1:21-cv-00153-MSM-PAS Document 1-2 Filed 04/06/21 Page 5 of 7 PageID #: 29
Envelope: 2969941
Reviewer: Jaiden H.




                     Master determines that action          is   being taken to remove assets 0f the Mastership Business from the


                     supervision 0f the Superior Court.             The Special Master   shall   immediately petition the Superior


                     Court for further instructions pursuant t0 Sections 5 and 6 0f Administrative Order N0. 2020-04.


                                15.        Absent prior approval from this Court,     in connection with   which the Special Master

                     shall    be entitled to prior notice as the Court         may   require and an opportunity t0 be heard, the


                     following are hereby restrained and enjoined for the duration 0f the Non—Liquidating Mastership


                     Proceedings:


                                      a.   The commencement 0r          continuation, including the issuance 0r       employment 0f

                                           process, of a judicial, administrative, or other action or proceeding against the


                                           Respondent    that was, or could   have been, commenced before the commencement

                                           0f the special mastership, 0r t0 recover a claim against the Respondent that arose


                                           before the   commencement of the      Special Mastership;


                                           The enforcement, against        the Respondent 0r against property of the Special


                                           Mastership Estate, or a judgment obtained before the commencement 0f the Special


                                           Mastership;


                                           Any act to   obtain possession of property of, or from, the Special Mastership Estate


                                           0r t0 exercise control over any property of the Special Mastership Estate;


                                           Any   act t0 create, perfect, 0r enforce     any   lien against property   of the Special


                                           Mastership Estate;


                                           Any   act t0 create, perfect, 0r enforce against property   0f the Respondent any lien


                                           to the extent that the lien secures a claim that arose before the     commencement 0f

                                           the Special Mastership;
Case Number: PM-2021-00006
                  Case County
Filed in Providence/Bristol
                       PM
Submitted: 2/19/2021 4:30
                              Superior Court
                       1:21-cv-00153-MSM-PAS Document 1-2 Filed 04/06/21 Page 6 of 7 PageID #: 30
Envelope: 2969941
Reviewer: Jaiden H.




                                    f.        Any   act t0 collect, assess, or recover a claim against the            Respondent       that arose


                                              before the   commencement 0f the         Special Mastership;


                                    g.        The   setoff of any           debt   owing    to    the   Respondent   that    arose    before    the


                                              commencement of           the     Special    Mastership      against   any    claim     against   the


                                              Respondent;


                                    h.        Furthermore,    if the   Respondent     is   the recipient of funds pursuant to the        CARES

                                              Act, the Respondent      is   restrained and enjoined     from using such funds    in   any manner

                                              other than as provided in the        CARES     Act.


                              16.             The foregoing paragraph 15 does not           stay the exercise 0f rights 0f a party t0 a     swap

                     agreement, securities contract, repurchase agreement, commodity contract, forward contract 0r


                     master netting agreement, as those terms are deﬁned in the Federal Bankruptcy Code, to the extent


                     that a court   would not have           the   power     to stay the exercise if Respondents     were a debtor under the

                     Bankruptcy Code.

                              17.             Upon conclusion 0f the         administration 0f the approved Operating Plan, the Special


                     Master   shall report to the          Court with regard t0 establishing protocols to conclude the instant Non-


                     Liquidating Mastership proceedings.


                              18.             Nothing   in this    Order    shall prevent the     Court from entering any ﬁthher orders in


                     the instant proceeding t0 address speciﬁc matters that                      may arise upon request of the Petitioner,      the


                     Respondent, the Special Master, or any other party in interest upon such notice as the Court                               may

                     require under the circumstances.


                              19.             The Court     shall    retain jurisdiction t0         appoint a liquidating Receiver if the


                     Respondent          is   not able to effectively satisfy the operating protocols approved by the Court in


                     accord With an Operating Plan.
Case Number: PM-2021—00006
                  Case County
                       1:21-cv-00153-MSM-PAS
Filed in Providence/Bristol
                       PM
Submitted: 2/19/202 1 4:30
                              Superior Court
                                             Document 1-2 Filed 04/06/21 Page 7 of 7 PageID #: 31
Envelope: 2969941
Reviewer: Jaiden H.




                               20.            This Order       is   entered by Virtue of and pursuant to this Court's equity powers.




                               ENTERED,               as an Order of this Court                                        .   March   1,   2021

                     BY ORDER:                                                               ENTER:




                     Stern,
                              5W ﬂ 5W, yQ.
                              J.
                                     .
                                                                                                          /s/   Carin Miley
                                                                                                          Deputy Clerkl
                                                                                             Clerk, Superior Court
                    March      1,   2021                                                     March   1,   2021

                     Submitted by:


                     Counsel to the Special Master,

                     /s/   ChristopherJ. Fragomeni
                     Christopher         J.   Fragomeni, Esq. (9476)
                     Shechtman Halperin Savage, LLP
                     1080 Main Street, Pawtucket, RI 02860
                     P: (401) 272-1400 F: (401) 272-1403
                                                  |




                     cfragomeni@shslawﬁrm.com




                                                                     CERTIFICATION OF SERVICE
                               I   certify that       0n the    19th
                                                       day of February, 2021, the Within document was electronically
                     ﬁled and electronically served through the Rhode Island Judiciary Electronic Filing System, on
                     all parties registered to receive electronic service in this matter. The document is available for

                     Viewing and/or downloading from the Rhode Island Judiciary’s Electronic Filing System.



                                                                                    /s/   ChristopherJ. Fragomem'
